Filed with the Securities and Exchange Commission on November 8, 2013 1933 Act Registration File No. 333-165633 1940 Act File No. 811-22397 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 10 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 12 x (Check appropriate box or boxes.) IronBridge Funds, Inc. (Exact Name of Registrant as Specified in Charter) One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(630) 684-8300 John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and Address of Agent for Service) Copies to: Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Attention: Arthur Don and Paul Morton It is proposed that this filing will become effective [x] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This PEANo.10 hereby incorporates PartsA, B and C from the Fund’s PEANo.9 on FormN-1A filed October24,2013.This PEANo.10 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.9. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Oakbrook Terrace and State of Illinois on the 6th day of November, 2013. IRONBRIDGE FUNDS, INC. (Registrant) By: /s/ John G. Davis John G. Davis President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form N-lA has been signed below by the following persons in the capacities and on the date(s) indicated. Signature and Name Title Date /s/ John G. Davis John G. Davis President and Chief Executive Officer (principal executive officer) November 6, 2013 /s/ Ty M. Baird Ty M. Baird Treasurer and Chief Financial Officer (principal financial officer and principal accounting officer) November 6, 2013 /s/ Walter H. Clark* Walter H. Clark Director November 6, 2013 /s/ James W. Haugh* James W. Haugh Director November 6, 2013 /s/ Robert E. Hendricks* Robert E. Hendricks Director November 6, 2013 /s/ James M. Snyder* James M. Snyder Director November 6, 2013 * - John G. Davis signs this document on behalf of each of the persons indicated and on the date indicated pursuant to the powers of attorney filed as Exhibit 28(q) to the Registrant’s registration statement file number 333-165633 on June 8, 2010. EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Schema Document EX-101.CAL XBRL Calculation Linkbase Document EX-101.DEF XBRL Definition Linkbase Document EX-101.LAB XBRL Label Linkbase Document EX-101.PRE XBRL Presentation Linkbase Document
